 Inthe Matter Of UNITED STATES GYPSUMCOMPANY, EMPLOYERandUNITED PAPER WORKERS OF AMERICA,CIO,PETITIONERCase No. 6-RC-193AMENDED DECISIONORDERANDSECOND DIRECTION OF ELECTIONJuly 13, 1949On January 26, 1949, the Board issued its Decision and Directionof Election in the above-entitled case.'Thereafter,on February 10,1949, the Petitioner filed a Motion for Reconsideration of the Board'sDecision and Direction of Election with respect to the exclusion fromthe appropriate unit, as supervisors,of the head beatermen, headloaders,bottomer operators, tuber operators, and machine tendersemployed at the Employer'sOakmont,Pennsylvania,plant.On Feb-ruary 11, 1949,International.Brotherhood of Paper Makers, AFL,although not a party to the proceeding,also urged reconsiderationof the Board'sDecision,and moved at the same time to interveneherein.`On February 21, 1949, the Employer filed a Statement inOpposition to Petitioner'sMotion for Reconsideration;and Motionof Employer to Strike.On February 21, 1949, the Board issued itsOrder granting the Petitioner'sMotion,' reopening the record, andremanding the case to the Regional Director for further hearing onthe question of the supervisory status of the individuals in the dis-puted categories.Pursuant to the Board's Order, a hearing was held before ErwinLerten, hearing officer.The hearing officer's rulings made at the181 N. L. R. B. 310.sThe Employer's statement and Motion was received by the Board on the same day thatit issued its Order.The Statement contained no new matter not already considered bythe Board.The Motion was directed at allegations made in the Petitioner'sMemorandumin support of its Motion for Reconsideration.As these particular allegations had norelevance to the issues in this proceeding,the Board has not considered them, and theEmployer has not been prejudiced thereby.The Employer'sMotion is therefore denied.85 N. L. R. B,, No. 30.162 UNITED STATES GYPSUM COMPANY163-hearing are free from prejudicial error and are hereby affirmed.' Therequests of the Petitioner and of International Brotherhood of PaperMakers, AFL, for oral argument are hereby denied, as the entirerecord of the original 4 and of the reopened hearing, and the briefs 6'in our opinion, adequately present the issues and the positions of theparties..Upon reconsideration of this case, and upon the entire record herein,,the Board makes the following supplemental findings of fact:The appropriate unit:The Petitioner seeks a unit composed of all the production andmaintenance employees at the Employer's Oakmont, Pennsylvania,.plant, excluding office clerical employees, professional employees,.guards, and supervisors as defined in the Act.The parties are ingeneral agreement as to the composition of the unit.' The Petitioner,.however, would include head beatermen, head loaders, bottomer oper-ators, tuber operators, and machine tenders, whereas the Employer-would exclude them on the ground that they are supervisors withinthe :meaning of the amended Act.These categories were excluded,from the unit in our original Decision on the basis of the uncontra-dieted testimony of the Employer's works manager. The entire record,.however, as further developed at the reopened hearing, shows thesituation as to the disputed categories to be as follows :Head beaterm.en:There are three head beatermen in the Employer'splant, one on each shift.Each head beaterman has two helpers. Theworks manager of the plant here involved, presented as a witness bythe Employer at the original hearing herein, testified that 50 percentof the time of a head beaterman is spent in supervision, and that theremainder of his time is devoted to manual labor along with hishelpers; that a head beaterma.n is consulted about promotions; and thathe has the responsibility to recommend discipline or discharge of hishelpers.On the other hand, a witness for the Petitioner at the re-opened hearing, who had worked as a head beaterman' in this plant.for 2 years, testified that he spent "in eight hours about ten minutes"'telling other people in the beater room what to do.This witnessfurther testified that, although he was asked "once in awhile" for hisopinion regarding new employees in the beater room, he had never-been instructed, and did not consider it one of his duties, to recommend3 In itsOrder of February21, 1949,the Board did not pass upon the request to interveneby International Brotherhood of Paper Makers,AFL.At thereopened hearing, a motion'to interveneby thisorganization was denied by the hearing officer because no showing ofinterest had been madeby it.Thehearing officer's ruling is hereby affirmed.4Our original Decision remains in force except to the extent herein indicated.5Counselfor thePetitioner filed a brief on behalf of the Petitioner as well as,a briefamicus curiaeon behalf of International Brotherhood of Paper Makers, AFL.857829-50-vol. 85-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for discipline or discharge; that promotions and demo-tions had been made in the beater _ room without consultation withthe head beaterman; that he had never complained to the tour bosswith respect to any of the men working under him; and that he didnot attend the foremen's meetings.Head loaders:There are two head loaders in the bag plant and onein the paper mill.The paper mill head loader and the head loaderon the :day shift in the bag plant each have one helper. The headloader on the afternoon shift in the bag plant has no helper and alter-nates weekly as helper on the day shift. The plant manager testifiedthat the head loaders spend from 60 to 70 percent of their time inphysical work along with their helpers; the remainder of their timebeing spent in supervision. In contradiction to this testimony, thePetitioner's witness, a head loader for 3 years, testified that, evenwith an inexperienced man as his helper, he would spend no morethan half an hour of an 8-hour shift in directing the helper.Hefurther testified that he had been asked to volunteer his opinion re-garding new employees, but that he had never been told that it was oneof his duties to make recommendations; that he did not attend theforemen's meetings; and that the helpers did not present grievancesto him for adjustment.Bottomer operators:There are six bottomer operators in the Em-ployer's bag plant, three on each of two shifts.Each operator has sixhelpers on his machine.The plant manager testified that the work ofthe bottomer operators requires judgment and discretion, and thatthey have authority to reprimand employees and to make recommenda-tions for promotion, transfer, and discharge.A witness for the Peti-tioner at the reopened hearing, who had been a bottomer operator for6 years, testified that he had not been told that one of his duties was tomake recommendations with respect to employees working on hismachine, that none of the employees working on his machine took upgrievances with him; that he attended safety meetings but did notattend the foremen's meetings; that no more than 5 percent of histime was spent in directing other employees on the machine; and thatthe only directions given by him were of a routine nature.He hasbeen asked his opinion concerning new people working on the machinewith him, but he testified that other workers assisting him on themachine were also asked their opinions.Tuber operators:There are four tuber operators in the bag plant,two on each of two shifts.Each tuber operator has three helpers.The plant manager testified that each tuber operator devotes 60 percentof his time to supervising these assistants, the remainder of his timebeing spent in physical labor.The Petitioner's witness, a head loader UNITED STATES GYPSUM COMPANY165who had previously worked on a tuber machine in this plant, testifiedthat he had never been disciplined by the tuber operator while workingon the machine, and that he remembered. only one instance in which atuber operator had reprimanded, but had not discharged, anotheremployee for slow work.He further testified that, with an inexperi-enced man on the crew, a tuber operator would spend up to 1 hourof an 8-hour day in directing the crew, but that, with an experiencedcrew, the tuber operator would spend very little time in directing themen.Machine tenders :There are three machine tenders in the Em-ployer's paper mill, one on each shift.Each machine tender hasthree helpers.The Petitioner's witness, a machine tender for theEmployer for 4 years, testified-in contradiction of the works man-ager's testimony that 70 percent of a machine tender's time is spentin supervision-that with "a normal crew of relatively experiencedmen" he would not spend more than half an hour a day in tellingthem what to do.He testified further that grievances were not pre-sented to him; that he did not attend the foremen's meetings; thathe did not consider it one of his duties to make recommendations orreports with respect to men working on the crew with him ; and that,in fact, he never reported any man for poor work.He further testifiedthat the opinions of the other workers on the machine, as well as hisown opinions, were sought in the event that promotions were beingconsidered.It thus appears, from the entire record, that the individuals in thedisputed categories do not possess supervisory authority within themeaning of the amended Act. They have never been told that theyhave, and they do not in fact exercise, authority effectively to recom-mend the discipline or discharge of employees working with them.6Much, if not most, of their work is identical with that done by theirhelpers.The Petitioner claims that at least 95 percent of their timeis spent in physical labor, and the Employer admits that from 30 per-cent to as much as 70 percent of their time is thus spent.To the extentthat they direct their helpers, such direction is in the nature of thesupervision generally exercised by an experienced employee over thosewho are less skilled.The Employer's organizational chart does not list these disputedcategories as part of its supervisory hierarchy.These categorieswere included in the unit in the several collective bargaining contracts9 Although the plant manager testified generally that these individuals possess authoritytomake such effective recommendations,he gave no instances of the exercise of thisauthority. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsummated by the Petitioner's Local Union No. 70 and the Em-ployer.All those in the disputed categories are hourly paid, whereas.all the admitted supervisors are salaried.Furthermore, on July 18,.1948, following the expiration of its most recent contract with Peti-tioner's Local Union No. 70, the Employer posted its "Plant Practices.for Hourly Employees," in which it set forth wage scales and regula-tions which covered all the disputed categories, but did not cover-supervisors.Moreover, the record shows that there are approximately 107 em-ployees doing production and maintenance work.By agreement ofthe parties, 14 individuals were excluded from the unit as supervisors.'To find the 19 individuals in the disputed categories also to be super-visors would be to say that there are at the Employer's plant 29 super-visors to 88 rank and file employees, or a ratio of one supervisor to,every 3 employees.This would constitute a set-up at sharp variancefrom the usual practice in the paper industry."In view of the foregoing, and upon the entire record herein, we-find that all the production and maintenance employees at the Em-ployer's Oakmont, Pennsylvania, plant, including inspectors, head-,beiitermen, head loaders, bottomer operators, tuber operators, andmachine tenders, but excluding testers, office clerical employees, pro-fessional employees, guards, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning-of Section 9 (b) of the Act."We shall set aside the original Direction of Election issued herein,..and direct that an election be held among the employees in the unitfound appropriate above who were employed during the pay-roll'-period immediately preceding the date of this Second Direction.ORDERIT IS HEREBY ORDERED thatthe Direction of Electionissued herein on,January 26, 1949, be, and it hereby is, vacated and set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the-purposes of collective bargaining with the Employer, an election byTThe record shows that,although not all of these 14 individuals supervise the production-and maintenance unit, at least 10 of them do..8The Petitioner introduced evidence that the normal ratio of supervisors to employees-in the paper industry is approximately one supervisor to every 12 or 15 employees.IFor the reasons stated in our original Decision,the part-time watchmen and inspectors:are being included in, and the testers excluded from, the production and maintenance unit-herein found appropriate. UNITED STATES GYPSUM COMPANY167secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate above, who were employed during the pay-rollperiod immediately preceding the date of this Second Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by United Paper Work-ers of America, CIO.